Exhibit THIS SENIOR SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED UPON ANY PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS SECURED PROMISSORY NOTE. THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”). PURSUANT TO TREASURY REGULATION §1.1275-3(b)(1), PHILLIP HAMILTON, A REPRESENTATIVE OF THE BORROWERS HEREOF WILL, BEGINNING TEN (10) DAYS AFTER THE ISSUE DATE OF THIS NOTE, PROMPTLY MAKE AVAILABLE TO THE HOLDER UPON REQUEST THE INFORMATION DESCRIBED IN TREASURY REGULATION §1.1275-3(b)(1)(i). PHILLIP HAMILTON MAY BE REACHED AT TELEPHONE NUMBER559-665-5800. SENIOR SECURED PROMISSORY NOTE Original Issuance Date:December 19, 2008 Original Principal Amount:$6,000,000 FOR VALUE RECEIVED, upon the terms and subject to the conditions set forth in this senior secured promissory note (this “Note”), GLOBAL DIVERSIFIED INDUSTRIES, INC., a Nevada corporation with its principal place of business at 1200 Airport Drive, Chowchilla, California93610 (the “Borrower”) absolutely and unconditionally promise to pay to the order of DEBT OPPORTUNITY FUND, LLLP or registered assigns (the “Payee” or “Holder”), when due, whether upon the Maturity Date (as defined below), acceleration or otherwise (in each case in accordance with the terms hereof), the amount set out above as the Original Principal Amount or so much thereof as may from time to time be advanced hereunder (without deduction for the original issue discount taken by the Holder pursuant to Article I of the Loan and Securities Purchase Agreement of even date herewith between the Borrowers and the Holder (the “Loan Agreement”), each an “Advance” and collectively the “Advances”) and accrued interest thereon as hereinafter provided.All Advances made to the Borrowers shall be recorded by the holder hereof on Schedule A attached to this Note, which schedule is incorporated herein by reference and made a part hereof. This Note is issued in connection with the Loan Agreement, all terms of which are incorporated herein by this reference and hereby made a part of this Note. Capitalized terms not defined herein shall have the meanings ascribed to them in the Loan Agreement. ARTICLE I PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT; MATURITY DATE 1.1Payment of Principal. Principal shall be paid in four equal lump sum payments, with the first lump sum payment being due December 18, 2010, the second lump sum payment being due December , 2011, the third lump sum payment being due December 18, 2012, and the final lump sum payment being due on the Maturity Date. For example if the Advances are $6,000,000, then the Borrower shall make: (i) a $1,500,000 payment of principal on December 18, 2010; (ii) a $1,500,000 payment of principal on December 18, 2011; (iii) a $1,500,000 payment of principal on December 18, 2013; and (iv) a $1,500,000 payment of principal on the Maturity Date.All outstanding principal, interest and fees and charges of any kind under the Note shall become due and payable on December 18, 2014 (the “Maturity Date”).Payment of the principal of this Note (and any interest accrued thereon) shall be made in U.S. dollars in immediately available funds. 1.2Payment of Interest.
